NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                         No. 12-3116
                                         ___________

            PURANDHAR DHITAL; SHANTI DHITAL; AYUSH DHITAL,
                                   Petitioners

                                               v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                        Respondent
                    ____________________________________

                      On Petition for Review of an Order of the
                           Board of Immigration Appeals
              (Agency Nos. A098 903 113, A098 903 114, A098 903 116)
                  Immigration Judge: Honorable Rosalind K. Malloy
                    ____________________________________

                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                                August 7, 2013
      Before: FUENTES, HARDIMAN and VAN ANTWERPEN, Circuit Judges

                                (Opinion filed: August 15, 2013)
                                         ___________

                                          OPINION
                                         ___________

PER CURIAM

       Purandhar Dhital (“Dhital”), his wife Shanti Dhital, and their son, Ayush Dhital,

seek review of an order of the Board of Immigration Appeals (“BIA”) denying their

motion to reopen their immigration proceedings. For the reasons that follow, we will

deny the petition for review.
       Dhital, a native and citizen of Nepal, entered the United States in 1997 on a

student visa. His family entered the country shortly thereafter. The Dhitals stayed in the

United States longer than authorized. In 2005, Dhital applied for asylum, withholding of

removal, and protection under the Convention Against Torture, with his family as

derivative applicants. Dhital claimed a fear of persecution by Maoist guerillas in Nepal.

In 2009, the BIA affirmed the denial of the applications for relief from removal. This

Court denied the Dhitals’ petitions for review, concluding, among other things, that

substantial evidence supported the finding that Dhital did not have a well-founded fear of

persecution. Dhital v. Att’y Gen., 421 F. App’x 194, 197 (3d Cir. 2011) (unpublished

decision).

       In 2012, the Dhitals, through counsel, moved to reopen their immigration

proceedings. They asserted that the conditions in Nepal had worsened and that the

Maoists had come into power. The BIA found the motion time-barred and ruled that the

Dhitals had not submitted evidence establishing changed country conditions or

circumstances material to their case, which would excuse their untimely filing. The BIA

determined that nothing in the evidence that related to them or their personal

circumstances was sufficient to satisfy the materiality requirement for reopening. This

petition for review followed.1




1
 The BIA also ruled that the Dhitals did not show an exceptional situation warranting the
exercise of its discretion to reopen the proceedings sua sponte. This ruling is not at issue.
                                              2
       We have jurisdiction pursuant to 8 U.S.C. § 1252(a). We review the denial of a

motion to reopen for abuse of discretion. Shardar v. Att’y Gen., 503 F.3d 308, 311 (3d

Cir. 2007).

       A motion to reopen must be filed within 90 days of the date of entry of a final

administrative order of removal. 8 U.S.C. § 1229a(c)(7)(C)(i). The Dhitals’ motion was

filed almost three years after the final administrative order in their case. They thus relied

on the exception to the time requirement allowing a motion to reopen to be filed any time

where the motion is “based on changed country conditions arising in the country of

nationality . . . , if such evidence is material and was not available and would not have

been discovered or presented at the previous proceeding.” Id. § 1229a(c)(7)(C)(ii).

       The Dhitals argue in their brief that they submitted new information, including

affidavits and U.S. State Department reports, detailing terrorist activities and establishing

changed circumstances. They contend that the BIA abused its discretion by failing to

mention “this clearly obvious new information” in its decision, Pet’rs’ Br. at 5, and by

issuing a decision lacking specificity and reasoning.

       We have recognized that the BIA has a “duty to explicitly consider any country

conditions evidence submitted by an applicant that materially bears on his claim . . . .”

Zheng v. Att’y Gen., 549 F.3d 260, 268 (3d Cir. 2008) (quoting Guo v. Gonzales, 463
F.3d 109, 115 (2d Cir. 2006)). Here, the BIA found that the Dhitals had not submitted

such evidence. The Dhitals have not shown otherwise. They state that they submitted

affidavits, but Dhital’s and his wife’s affidavits primarily discuss their earlier asylum

claim and note that the situation in Nepal is “still dire and scary.” A.R. at 50, 52. Ayush

                                              3
Dhital notes in his affidavit that the leader of the Maoist party became Prime Minister,

but the Dhitals do not point to any evidence showing that this change has worsened

conditions or poses a threat to them.2 Similarly, the Dhitals state that they submitted U.S.

State Department reports detailing terrorist activities, but they have not shown a change

in such activities since their proceedings.

       The Dhitals continue to claim generalized fears of violence in Nepal based on the

political climate, a claim that we previously rejected. Dhital, 421 F. App’x at 196-97.

They have not demonstrated that the BIA failed to consider evidence of changed country

conditions that materially bears on their claim or otherwise abused its discretion.

       Accordingly, we will deny the petition for review.3




2
 This case is thus distinguishable from Shardar, where there was evidence that the return
to power of a political party responsible for an alien’s prior persecution caused a sharp
change in country conditions. Shardar, 503 F.3d at 314-15. In addition, although not a
factor in our decision, we recognize that Nepal’s leadership changed again in March
2013. See Resp. Br. at 14 n.3.
3
 Petitioners’ motion to sever and remand to the BIA the matter of Ayush Dhital is denied
without prejudice to any relief Ayush Dhital may seek before the BIA.
                                              4